Name: Commission Regulation (EEC) No 3483/81 of 30 November 1981 fixing the free-at-frontier reference prices applicable to wine imports from 16 December 1981
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 12. 81 Official Journal of the European Communities No L 352/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3483/81 of 30 November 1981 fixing the free-at-frontier reference prices applicable to wine imports from 16 December 1981 duty is to be applied in full for products in the wine sector for which a reference price is fixed ; whereas it should therefore be stated that the free-at-frontier reference prices applicable to Greece are those given in the 'Other third countries' column, except for imports of products originating in third countries with which a Protocol adapting the preferential tariff system has been concluded and is applicable ; Whereas Article 18 ( 1 ) of Regulation (EEC) No 337/79 provides that the free-at-frontier reference prices are to be equal to the reference price less customs duties actually levied ; whereas the amounts or coefficients under the system of monetary compensatory amounts must not be taken into account in assessing the customs duty to be deducted from the reference price, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Article 1 8 (8) thereof, Whereas Article 18 of Regulation (EEC) No 337/79 lays down special rules relating to the importation of certain products in the wine-growing sector ; whereas Commission Regulation (EEC) No 1 393/76 (3), as last amended by Regulation (EEC) No 3104/80 (4), lays down the relevant implementing rules ; whereas, under Article 18 (8) of Regulation (EEC) No 337/79 , the Commission is required to fix the free-at-frontier reference prices ; Whereas the list of free-at-frontier reference prices should be established taking particular account of trade requirements and with a view to administrative simplicity ; Whereas, pursuant to Article 64 (2) (b) of the Act of Accession of Greece, the Common Customs Tariff HAS ADOPTED THIS REGULATION : Article 1 The free-at-frontier prices referred to in Article 18 (8) of Regulation (EEC) No 337/79 shall be as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 1 6 December 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 November 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5. 3 . 1979, p . 1 . O OJ No L 360, 31 . 12. 1980, p. 18 . (3) OJ No L 157, 18 . 6 . 1976, p . 20 . 0 OJ No L 324, 29. 11 . 1980, p . 63 . A N N E X F R E E -A T -F R O N T IE R R E F E R E N C E P R IC E S N. B : 1 .I n th e ca se of im po rte d wi ne s no te nj oy in g pr ef er en tia lt ar iff co nc es sio ns ,t he am ou nt s sh ow n in th e co lu m n 'O th er th ird co un tri es 'a re ap pli ca ble . 2. Fo r im po rts in to Gr ee ce of pr od uc ts or ig in at in g :  in M or oc co ,S pa in ,P or tu ga lo r Cy pr us ,t he ap pl ica bl e fre e- at- fro nt ier re fe re nc e pr ice s are th os e gi ve n in th e ap pr o ­ pr ia te co lu m n,  in ot he r th ird co un tri es ,t he ap pl ica bl e fre e- at- fro nt ier re fe re nc e pr ice s ar e th os e gi ve n in th e 'O th er th ird co un tri es ' co lu m n . (E CU /b l) No L 352/2 Official Journal of the European Communities 8. 12. 81 C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ier re fe re nc e pr ice M or oc co T un is ia Sp ain M al ta Tu rk ey Po rtu ga l Cy pr us Q O th er th ir d co un tr ie s 22 .0 5 W in e of fre sh gr ap es ;g ra pe m us t wi th fe rm en ta tio n ar re ste d by th e ad di tio n of al co ho l : ex C .O th er : I. Of an ac tu al alc oh ol ic str en gt h by vo lu m e no t ex ce ed in g 13 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s: (1 )S pa ni sh wi ne s fro m Ju m ill a, Va ld ep eÃ ± as ,P rio ra to an d Ri oja an d Po rtu gu ese Ve rde an d DÃ £ o wi ne s( 'j: (aa ) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : O f le ss th an 9 % vo l 61 -9 1 61 -9 1 57 -5 1 O f 9 % vo l bu t no t ex ce ed in g 9-5 % vo l 62 -8 8 62 -8 8 58 -4 8 Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l 64 -8 3 64 -8 3 60 -4 3 Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l 66 -7 7 66 -7 7 62 -3 7 Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l 68 -7 2 68 -7 2 64 -3 2 Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l 70 -6 6 70 -6 6 66 -2 6 Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l 72 -6 1 72 -6 1 68 -2 1 Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 *5 % vo l 74 -5 5 74 -5 5 70 -1 5 Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l · 76 -5 0 76 -5 0 72 -1 0 (b b) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l 59 -7 5 59 -7 5 55 -3 5 O f 9 % vo l bu t no t ex ce ed in g 9-5 % vo l 60 -6 6 60 -6 6 56 -2 6 Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l 62 -4 9 62 -4 9 58 -0 9 Ex ce ed ing 10 % vo lb ut no te xc ee din g 10 -5 % vo l 64 -3 1 64 -3 1 59 -9 1 Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l 66 -1 4 66 -1 4 61 -7 4 Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l 67 -9 6 67 -9 6 63 -5 6 Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l 69 -7 9 69 -7 9 65 -3 9 Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l 71 -6 1 71 -6 1 67 -2 1 Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l 73 -4 4 73 -4 4 69 -0 4 (') W ith in a Co m m un ity tar iff qu ot a. (*) Up to 31 De ce m be r 19 81 ;f ro m 1 Ja nu ar y 19 82 th e am ou nt s sta ted are ap pl ica bl e su bje ct to de fin iti on by th e Co un cil of th e tra di ng sy ste m to ap pl y as fro m th at da te. (E C U/ hl ) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e D es cr ip tio n C C T he ad in g N o 22 .0 5 (c on t'd ) ex C. I. a) (2 )M or oc ca n red wi ne s wi th th e de sig na tio n of or ig in Be rk ha ne ,S als , Be ni m 'ti r, G ue rro ua ne ,Z em m ou r or Ze nn at a an d Tu ni si an w in es wi th th e de sig na tio n of or ig in Co tea ux de Te bo ur ba ,S id i-S ale m , K el ib ia ,T hi ba r, M or na g or gr an d cr u M or na g (') : (aa )R ed wi ne of an ac tua l alc oh ol ic str en gt h by vo lu m e : O f 9 % vo l bu t no t ex ce ed in g 9-5 % vo l Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l (bb )W hi te wi ne of an ac tua l alc oh ol ic str en gt h by vo lu m e: Of 9 % vo l bu t no t ex ce ed in g 9* 5% vo l M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us (') O th er th ir d co un tr ie s 72 -9 8 58 -4 8 74 -9 3 60 -4 3 76 -8 7 62 -3 7 78 -8 2 64 -3 2 80 -7 6 66 -2 6 82 -7 1 68 -2 1 84 -6 5 70 -1 5 86 -6 0 72 -1 0 70 -7 6 O 56 -2 6 72 -5 9 58 -0 9 74 -4 1 59 -9 1 76 -2 4 61 -7 4 78 -0 6 63 -5 6 79 -8 9 65 -3 9 81 -7 1 67 -2 1 83 -5 4 69 -0 4 69 -1 1 68 -4 1 66 -0 1 68 -4 1 57 -5 1 70 -0 8 69 -3 8 66 -9 8 69 -3 8 58 -4 8 72 -0 3 71 -3 3 68 -9 3 71 -3 3 60 -4 3 73 -9 7 73 -2 7 70 -8 7 73 -2 7 62 -3 7 75 -9 2 75 -2 2 72 -8 2 75 -2 2 64 -3 2 77 -8 6 77 -1 6 74 -7 6 77 -1 6 66 -2 6 79 -8 1 79 -1 1 76 -7 1 79 -1 1 68 -2 1 81 -7 5 81 -0 5 78 -6 5 81 -0 5 70 -1 5 83 -7 0 83 -0 0 80 -6 0 83 -0 0 72 -1 0 8 . 12. 81 Official Journal of the European Communities No L 352/3 Ex ce ed ing 9-5 % vo l bu t no t ex ce ed ing 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l Ex ce ed ing 12 -5 % vo l bu t no t ex ce ed ing 13 % vo l (3 )O th er : (aa ) Re d wi ne of an ac tua l alc oh ol ic str en gt h by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9-5 % vo l Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l Ex ce ed ing 10 -5 % vo l bu t no t ex ce ed ing 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed ing 12 % vo l bu t no t ex ce ed ing 12 -5 % vo l Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l (') W ith in a Co m m un ity tar iff qu ot a. (2) Fo r Tu ni sia on ly . (E CU /h l) Fr ee -a t-f ro nt ie r re fe re nc e pr ice C C T he ad in g N o D es cr ip tio n M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us ( ») O th er th ir d co un tr ie s 22 .0 5 (c on t 'd ) ex C. I. a) (3 )( bb )W hi te w in e : 11 1-3 0 (2) 10 8- 20 99 -7 0 (1 1) Pr es en te d fo r im po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er (2 2) O th er of an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l Of 9 % vo l bu t no t ex ce ed in g 9-5 % vo l 66 -9 5 67 -8 6 69 -6 9 71 -5 1 73 -3 4 75 -1 6 76 -9 9 78 -8 1 80 -6 4 66 -2 5 67 -1 6 68 -9 9 ,7 0- 81 72 -6 4 74 -4 6 76 -2 9 7 8 1 1 79 -9 4 63 -8 5 64 -7 6 66 -5 9 68 -4 1 70 -2 4 7 2 0 6 73 -8 9 75 -7 1 77 -5 4 66 -2 5 67 -1 6 68 -9 9 70 -8 1 72 -6 4 74 -4 6 76 -2 9 78 -1 1 79 -9 4 55 -3 5 56 -2 6 58 -0 9 59 -9 1 61 -7 4 63 -5 6 65 -3 9 67 -2 1 69 -0 4 Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l b) M or e th an tw o lit re s : (1) Re d wi ne of an ac tua l alc oh oli c str en gth by vo lum e: O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g Ex ce ed in g 9-5 % vo l bu t no t Ex ce ed in g 10 % vo l bu t no t No L 352/4 Official Journal of the European Communities 8. 12. 81 32 -9 1 33 -8 8 35 -8 3 37 -7 7 39 -7 2 41 -6 6 43 -6 1 45 -5 5 47 -5 0 30 -5 1 31 -4 8 33 -4 3 35 -3 7 37 -3 2 39 -2 6 41 -2 1 43 -1 5 45 -1 0 24 -1 1 25 -0 8 27 -0 3 28 -9 7 30 -9 2 32 -8 6 34 -8 1 36 -7 5 38 -7 0 Ex ce ed in g 10 -5 /o vo l bu t no t Ex ce ed in g 11 % vo l bu t no t 9- 5% vo l ex ce ed in g 10 % vo l ex ce ed in g 10 -5 % vo l ex ce ed in g 11 % vo l ex ce ed in g 11 -5 % vo l ex ce ed in g 12 % vo l ex ce ed in g 12 -5 % vo l ex ce ed in g 13 % vo l Ex ce ed in g 11 -5 % vo l bu t no t Ex ce ed in g 12 % vo l bu t no t Ex ce ed in g 12 -5 % vo l bu t no t (2 ) W hi te w in e : a a Pr es en te d fo r im po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er 75 -1 0 0 72 -7 0 66 -3 0 (b b) O th er of an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9-5 % vo l 30 -7 5 31 -6 6 33 -4 9 35 -3 1 37 -1 4 38 -9 6 40 -7 9 42 -6 1 44 -4 4 28 -3 5 29 -2 6 31 -0 9 32 -9 1 34 -7 4 36 -5 6 38 -3 9 40 -2 1 42 -0 4 21 -9 5 22 -8 6 24 -6 9 26 -5 1 28 -3 4 30 -1 6 31 -9 9 33 -8 1 35 -6 4 Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l (') W ith in a Co m m un ity tar iff qu ot a. (2) Fo r Tu ni sia on ly . (E CU /b l) Fr ee -a t-f ro nt ie r re fe re nc e pr ice D es cr ip tio n C C T he ad in g N o ' M or oc co T un is ia Sp ain M al ta Tu rk ey Po rtu ga l Cy pr us O th er th ir d co u n tr ie s ex C. II .b )( 3) Li qu eu r w in e : 22 .0 5 (c on t'd ) (aa ) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 52 -1 0 6 0 1 0 42 -7 0 50 -7 0 (b b) O th er 53 -4 0 61 -4 0 50 -5 5 58 -5 0 C. III .O f an ac tua l alc oh ol ic str en gt h by vo lu m e ex ce ed in g 15 % vo lb ut no t ex ce ed in g 18 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s : 1. Po rt, M ad ei ra , sh er ry ,T ok ay (A sz u an d Sz am or od ni ) an d Se tu ba l m us ca te l : (aa ) Po rt, M ad ei ra an d Se tu ba l m us ca te l (b b) Sh er ry (cc )T ok ay (A sz u an d Sz am or od ni ) 99 -5 0 1 89 -7 0 89 -7 0 89 -7 0 99 -5 0 (') 8 . 12. 81 Official Journal of the European Communities No L 352/5 90 -7 0 95 -7 0 2. O th er : (aa ) Li qu eu r w in e : (1 1) W in e fro m M ala ga (') : (aa a) 15 % vo l( 2) (b bb )O th er (2 2) O th er : (aa a) 15 % vo l( 2) (b bb )O th er (b b) O th er : (1 1) Re d w in e : 80 -4 0 85 -4 0 80 -4 0 85 -4 0 96 -9 0 10 1- 90 95 -9 0 10 0- 90 92 -4 0 97 -4 0 94 -9 0 99 -9 0 (aa a) W in es fro m Ju m ill a, V al de pe na s, Pr io ra to an d Ri oj a( ') of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 -5 % vo l Ex ce ed in g 15 -5 % vo lb ut no te xc ee di ng 16 % vo l Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 -5 % vo l Ex ce ed in g 16 -5 % vo lb ut no te xc ee di ng 17 % vo l Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 -5 % vo l Ex ce ed in g 17 -5 % vo lb ut no te xc ee di ng 18 % vo l 81 -9 2 83 -8 7 85 -8 1 87 -7 6 89 -7 0 91 -6 5 75 -7 2 77 -6 7 79 -6 1 81 -5 6 83 -5 0 85 -4 5 (') W ith in a Co m m un ity tar iff qu ot a. (2) W in es wi th a to tal dr y ex tra ct ex ce ed in g 13 0 gr am s bu tn ot ex ce ed in g 33 0 gr am s pe r lit re . fE CU /h l) C C T he ad in g N o Fr ee -a t-f ro nt ie r re fe re nc e pr ic e D es cr ip tio n M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us (') O th er th ir d co un tr ie s 22 .0 5 (c on t'd ) ex C. II a) (3 )L iq ue ur w in e (4 )O th er : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : 97 -7 0 96 -8 0 9 4 0 0 96 -0 0 84 -1 0 Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 -5 % vo l( J) * Ex ce ed in g 13 -5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 -5 % vo l Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l 85 -2 4 87 -1 9 89 -1 3 91 -0 8 84 -3 4 86 -2 9 88 -2 3 90 1 8 81 -5 4 83 -4 9 85 -4 3 87 -3 8 84 -3 4 86 -2 9 88 -2 3 90 -1 8 71 -6 4 73 -5 9 75 -5 3 77 -4 8 (b b) W hi te w in e : ' (1 1) Pr es en te d fo r im po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er 11 0- 90 (') 10 7- 20 97 -3 0 (2 2) O th er of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo lb ut no te xc ee di ng 13 -5 % vo l( z) Ex ce ed in g 13 -5 % vo lb ut no te xc ee di ng 14 % vo l Ex ce ed in g 14 % vo lb ut no te xc ee di ng 14 -5 % vo l Ex ce ed in g 14 -5 % vo lb ut no te xc ee di ng 15 % vo l 82 -0 6 83 -8 9 85 -7 1 87 -5 4 8 1 1 6 82 -9 9 84 -8 1 86 -6 4 78 -3 6 8 0 1 9 82 -0 1 83 -8 4 81 -1 6 82 -9 9 84 -8 1 86 -6 4 68 -4 6 70 -2 9 72 11 73 -9 4 b) M or e th an tw o lit re s : (1 ) Re d wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo lb ut no te xc ee di ng 13 -5 % vo l( 2) Ex ce ed in g 13 -5 % vo lb ut no te xc ee di ng 14 % vo l Ex ce ed in g 14 % vo lb ut no te xc ee di ng 14 -5 % vo l Ex ce ed in g 14 -5 % vo lb ut no te xc ee di ng 15 % vo l 48 -9 4 50 -8 9 52 -8 3 54 -7 8 4 6 0 4 47 -9 9 49 -9 3 51 -8 8 38 -2 4 40 -1 9 4 2 1 3 44 -0 8 (2 ) W hi te w in e : (aa ) Pr es en te d fo r im po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er 74 -6 0 (') 71 -7 0 63 -9 0 (b b) O th er of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo lb ut no te xc ee di ng 13 -5 % vo l( 2) Ex ce ed in g 13 -5 % vo lb ut no te xc ee di ng 14 % vo l Ex ce ed in g 14 % vo lb ut no te xc ee di ng 14 -5 % vo l Ex ce ed in g 14 -5 % vo lb ut no te xc ee di ng 15 °/o vo l 45 -7 6 47 -5 9 49 -4 1 51 -2 4 42 -8 6 44 -6 9 46 -5 1 48 -3 4 35 -0 6 36 -8 9 38 -7 1 40 -5 4 No L 352/6 Official Journal of the European Communities 8 . 12. 81 (') W ith in a Co m m un ity tar iff qu ot a. (z) In cl ud in g wi ne s of an ac tu al alc oh ol ic str en gt h by vo lu m e of no tm or e th an 13 % vo la nd wi th a to tal dr y ex tra ct ex ce ed in g 90 gr am s pe r lit re . (J) Fo rT un isi a on ly . (E CU /b l) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e C C T he ad in g N o D es cr ip tio n M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us (') O th er th ir d co u n tr ie s 22 .0 5 (c on t'd ) ex C. II. Of an ac tu al alc oh ol ic str en gt h by vo lu m e ex ce ed in g 13 % vo l bu t no t ex ce ed in g 15 % vo l, in co nt ain er s ho ld in g : a) Tw o lit re s or les s : (1) Sp an ish wi ne s fro m Ju m ill a, Va lde pe na s, Pr ior ato an d Ri oja an d Po rtu gu es e Da o wi ne s( ') : (aa ) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 -5 % vo l( 2) Ex ce ed in g 13 -5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 -5 % vo l Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l 76 -7 4 78 -6 9 80 -6 3 82 -5 8 76 -7 4 78 -6 9 80 -6 3 82 -5 8 71 -6 4 73 -5 9 75 -5 3 77 -4 8 (bb )W hi te wi ne of an ac tua l alc oh ol ic str en gt h by vo lu m e : 73 -5 6 75 -3 9 77 -2 1 79 -0 4 73 -5 6 75 -3 9 77 -2 1 79 -0 4 68 -4 6 70 -2 9 72 -1 1 73 -9 4 Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 -5 % vo l( 2) Ex ce ed in g 13 -5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 -5 % vo l Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l 8 . 12. 81 Official Journal of the European Communities No L 352/7 (2 )M or oc ca n re d wi ne s wi th th e de sig na tio n of or ig in Be rk ha ne ,S als , Be ni m 'ti r, G ue rr ou an e, Ze m m ou r or Ze nn at a an d Tu ni si an w in es wi th th e de sig na tio n of or ig in Co tea ux de Te bo ur ba ,S id i-S ale m , Ke lib ia ,T hi ba r, M or na g or gr an d cr u M or na g (') : (aa ) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : 71 -6 4 73 -5 9 75 -5 3 77 -4 8 Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 -5 % vo l( 2) Ex ce ed in g 13 -5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 -5 % vo l Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l 88 -5 4 90 -4 9 92 -4 3 94 -3 8 (b b) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 -5 % vo l( 2) Ex ce ed in g 13 -5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed ing 14 % vo l bu t no t ex ce ed ing 14 -5 % vo l Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l 85 -3 6 | 87 -1 9 89 -0 1 90 -8 4 68 -4 6 70 -2 9 7 2 1 1 73 -9 4 (') W ith in a Co m m un ity tar iff qu ot a. (2) In clu di ng wi ne s of an ac tua l alc oh oli c str en gt h by vo lum e of no t mo re th an 13 % vo l an d wi th a tot al dr y ex tra ct ex ce ed ing 90 gr am s pe r lit re . (3) Fo r Tu ni sia on ly . (E C U/ hl) Fr ee -a t-f ro nt ie r re fe re nc e pr ice C C T he ad in g N o D es cr ip tio n M or oc co T un is ia Sp ai n M a ta Tu rk ey Po rtu ga l Cy pr us (' O th er th ir d co u n tr ie s 22 .0 5 C. IV .a )2 .( bb )O th er : (c on t'd ) (1 1) Re d wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 -5 % vo l( l) Ex ce ed in g 18 -5 % vo lb ut no te xc ee di ng 19 % vo l Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 -5 % vo l Ex ce ed in g 19 -5 % vo lb ut no te xc ee di ng 20 % vo l Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 -5 % vo l Ex ce ed in g 20 -5 % vo lb ut no te xc ee di ng 21 % vo l Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 -5 % vo l Ex ce ed in g 21 -5 % vo lb ut no te xc ee di ng 22 % vo l 10 3- 39 10 5- 34 10 7- 28 10 9- 23 11 1- 17 11 3- 12 11 5- 06 11 7- 01 10 2- 29 10 4- 24 10 6- 18 10 81 3 11 0- 07 1 12 0 2 11 3- 96 11 5- 91 98 -3 9 10 0- 34 10 2- 28 10 4- 23 10 6- 17 10 8- 12 11 0 0 6 11 20 1 84 -9 9 86 -9 4 88 -8 8 90 -8 3 92 -7 7 94 -7 2 96 -6 6 98 -6 1 (2 2) W hi te wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 18 % Ex ce ed in g 18 -5 % Ex ce ed in g 19 % Ex ce ed in g 19 -5 % Ex ce ed in g 20 % Ex ce ed in g 20 -5 % Ex ce ed in g 21 % Ex ce ed in g 21 -5 % vo lb ut no te xc ee di ng 18 -5 % vo l( 2) vo lb ut no te xc ee di ng 19 % vo l vo l bu t no te xc ee di ng 19 -5 % vo l vo lb ut no te xc ee di ng 20 % vo l vo lb ut no te xc ee di ng 20 -5 % vo l vo l bu t no t ex ce ed in g 21 % vo l vo lb ut no te xc ee di ng 21 -5 % vo l vo lb ut no te xc ee di ng 22 % vo l 99 -0 1 10 0- 84 10 2- 66 10 4- 49 10 6- 31 10 8- 14 10 9- 96 11 1- 79 97 -9 1 99 -7 4 10 1- 56 10 3- 39 10 5- 21 10 7- 04 10 8- 86 11 0- 69 94 -0 1 95 -8 4 97 -6 6 99 -4 9 10 1- 31 10 3- 14 10 4- 96 10 6- 79 80 -6 1 82 -4 4 84 -2 6 86 -0 9 87 -9 1 89 -7 4 91 -5 6 93 -3 9 No L 352/8 Official Journal of the European Communities 8. 12. 81 b) M or e th an tw o lit re s : 1. Po rt, M ad eir a, sh er ry an d Se tu ba l m us ca tel : (aa ) Po rt, M ad eir a an d Se tu ba l m us ca te l (b b) Sh er ry 2. To ka y (A sz u an d Sz am or od ni ) 76 -8 0 (' 76 -8 0 ') 69 -5 0 69 -5 0 68 -3 0 3. O th er : (aa ) Li qu eu r w in e : (1 1) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng wi th in he ad in g No 22 .05 (2) 66 -4 0 79 -4 0 61 -4 0 74 -4 0 64 -1 0 77 -1 0 48 -0 0 61 -0 0 (2 2) O th er (J) (') W ith in a Co m m un ity tar iff qu ot a. (2) In clu di ng wi ne so fa n ac tua la lco ho lic str en gt h by vo lu m e ex ce ed in g 15 % vo lb ut no te xc ee di ng 18 % vo la nd wi th at ota ld ry ex tra ct ex ce ed in g 13 0g ra m sb ut no te xc ee di ng 33 0 gr am sp er li tr e . (E CU /h l) C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ie r re fe re nc e pr ic e M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us (') O th er th ir d co un tr ie s 22 .0 5 C. IH .a )2 ,(b b) (1 1) (b bb )O th er of an ac tu al al co ho lic str en gt h by vo lu m e : (c on t 'd ) Ex ce ed in g 15 % vo l bu t no te xc ee di ng 15 -5 % vo l 92 -2 2 91 -2 2 87 -7 2 75 -7 2 Ex ce ed in g 15 -5 % vo lb ut no te xc ee di ng 16 % vo l 94 -1 7 9 3 1 7 89 -6 7 77 -6 7 Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 -5 % vo l 96 -1 1 95 1 1 91 -6 1 79 -6 1 Ex ce ed in g 16 -5 % vo lb ut no te xc ee di ng 17 % vo l 98 -0 6 97 -0 6 93 -5 6 81 -5 6 Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 -5 % vo l 10 0- 00 99 -0 0 95 -5 0 83 -5 0 Ex ce ed in g 17 -5 % vo lb ut no te xc ee di ng 18 % vo l 10 1- 95 10 0- 95 97 -4 5 85 -4 5 (2 2) W hi te w in e : (aa a) W in es fro m Ju m ill a, Va ld ep eÃ ± as , Pr io ra to an d Ri oj a (') of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 15 % vo lb ut no t ex ce ed in g 15 -5 % vo l 78 -2 6 7 2 0 6 Ex ce ed in g 15 -5 % vo lb ut no te xc ee di ng 16 % vo l 8 0 0 9 73 -8 9 Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 -5 % vo l 81 -9 1 75 -7 1 Ex ce ed in g 16 -5 % vo lb ut no te xc ee di ng 17 % vo l 83 -7 4 77 -5 4 Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 -5 % vo l 85 -5 6 79 -3 6 Ex ce ed in g 17 -5 % vo lb ut no te xc ee di ng 18 % vo l 87 -3 9 81 -1 9 (b bb )O th er of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 -5 % vo l 88 -5 6 87 -5 6 84 -0 6 72 -0 6 Ex ce ed in g 15 -5 % vo lb ut no te xc ee di ng 16 % vo l 90 -3 9 89 -3 9 85 -8 9 73 -8 9 Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 -5 % vo l 92 -2 1 91 -2 1 87 -7 1 75 -7 1 Ex ce ed in g 16 -5 % vo lb ut no te xc ee di ng 17 % vo l 94 -0 4 93 -0 4 89 -5 4 77 -5 4 Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 -5 % vo l 95 -8 6 94 -8 6 91 -3 6 79 -3 6 Ex ce ed in g 17 -5 % vo l bu t no t ex ce ed in g 18 % vo l 97 -6 9 96 -6 9 93 -1 9 81 -1 9 b) M or e th an tw o lit re s : 1. Po rt, M ad eir a, sh er ry an d Se tÃ º ba l m us ca te l: (aa ) Po rt, M ad eir a an d Se tÃ º ba l m us ca tel 62 -4 0 (') 55 -7 0 (b b) Sh er ry 62 -4 0 (') 55 -7 0 2. To ka y (A sz u an d Sz am or od ni ) 54 -5 0 3. O th er : (aa ) Li qu eu r w in e : (1 1) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng wi th in he ad in g N o 22 .05 (2) 55 -7 0 52 -0 0 5 4 0 0 42 -1 0 (2 2) O th er : (aa a) 15 % vo l( J) 60 -7 0 57 -0 0 59 -0 0 47 -1 0 (b bb )O th er 65 -7 0 62 -0 0 64 -0 0 52 -1 0 8 . 12. 81 Official Journal of the European Communities No L 352/9 (') W ith in a Co m m un ity tar iff qu ot a. (2) In clu di ng wi ne s of an ac tua l alc oh oli c str en gt h by vo lum e of 15 % vo l an d wi th a tot al dr y ex tra ct ex ce ed ing 13 0 gr am s bu t no t ex ce ed ing 33 0 gr am s pe r lit re . (}) W in es wi th a to tal dr y ex tra ct ex ce ed in g 13 0 gr am s bu t no t ex ce ed in g 33 0 gr am s pe r lit re . (E CU /h l) C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ier re fe re nc e pr ice M or oc co T u n is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us (') O th er th ir d co un tr ie s 22 .0 5 C. III .b )3 ,( bb )W in e fo rti fie d fo r di st ill at io n 39 -9 0 36 -2 0 26 -3 0 (c on t'd ) (c c) O th er : (1 1) Re d wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 -5 % vo l 5 6 0 2 52 -3 2 42 -4 2 Ex ce ed in g 15 -5 % vo l bu t no t ex ce ed in g 16 % vo l 57 -9 7 54 -2 7 44 -3 7 Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 -5 % vo l 59 -9 1 56 -2 1 46 -3 1 Ex ce ed in g 16 -5 % vo l bu t no t ex ce ed in g 17 % vo l 61 -8 6 58 -1 6 48 -2 6 Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 -5 % vo l 63 -8 0 60 -1 0 50 -2 0 Ex ce ed in g 17 -5 % vo l bu t no t ex ce ed in g 18 % vo l 65 -7 5 62 -0 5 52 -1 5 (2 2) W hi te wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 -5 % vo l 52 -3 6 48 -6 6 38 -7 6 Ex ce ed in g 15 *5 % vo l bu t no t ex ce ed in g 16 % vo l 54 -1 9 50 -4 9 40 -5 9 Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 -5 % vo l 56 -0 1 52 -3 1 42 -4 1 Ex ce ed in g 16 -5 % vo l bu t no t ex ce ed in g 17 % vo l 57 -8 4 5 4 1 4 44 -2 4 Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 -5 % vo l 59 -6 6 55 -9 6 46 -0 6 Ex ce ed in g 17 5% vo l bu t no t ex ce ed in g 18 % vo l 61 -4 9 57 -7 9 , 47 -8 9 IV .O f an ac tu al al co ho lic str en gt h by vo lu m e ex ce ed in g 18 % vo l bu t no t ex ce ed in g 22 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s : 1. Po rt, M ad ei ra , sh er ry , To ka y (A sz u an d Sz am or od ni ) an d Se tÃ º ba l m us ca te l : (aa ) Po rt, M ad ei ra an d Se tÃ º ba l m us ca te l 11 4 00 (') 10 3- 50 (b b) Sh er ry 11 40 0 (') 10 3- 50 (c c) To ka y (A sz u an d Sz am or od ni ) 10 3- 50 2. O th er : (a a) Li qu eu r w in e : (1 1) W in e fro m M ala ga (') (2 ) 10 9- 50 98 -0 0 (2 2) O th er (z) 1 16 -4 0 11 5- 30 1 11 -4 0 11 4- 10 98 -0 0 No L 352/10 Official Journal of the European Communities g . 12. 81 (') W ith in a Co m m un ity tar iff qu ot a. (!) In clu din g wi ne so fa n ac tua la lco ho lic str en gth by vo lum ee xc ee din g 15 % vo lb ut no te xc ee din g 18 % vo la nd wi th at ota ld ry ex tra ct ex ce ed ing 13 0g ram sb ut no te xc ee din g3 30 gra ms pe r lit re . (E CU /h l) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e C C T he ad in g N o D es cr ip tio n M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us O th er th ir d co un tr ie s 22 .0 5 (c on t 'd ) C. IV .b )3 .( bb )W in e fo rti fie d fo rd ist ill ati on of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 -5 % vo l( ') Ex ce ed in g 18 -5 % vo lb ut no te xc ee di ng 19 % vo l Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 -5 % vo l Ex ce ed in g 19 -5 % vo lb ut no te xc ee di ng 20 % vo l Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 -5 % vo l Ex ce ed in g 20 -5 % vo lb ut no te xc ee di ng 21 % vo l Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 -5 % vo l Ex ce ed in g 21 -5 % vo lb ut no te xc ee di ng 22 % vo l (c c) O th er : 39 -2 0 40 -4 0 41 -6 0 42 -8 0 44 -0 0 45 -2 0 46 -4 0 47 -6 0 34 -2 0 35 -4 0 36 -6 0 37 -8 0 3 9 0 0 40 -2 0 41 -4 0 42 -6 0 20 -8 0 2 2 0 0 23 -2 0 24 -4 0 25 -6 0 26 -8 0 28 -0 0 29 -2 0 66 -3 9 68 -3 4 70 -2 8 72 -2 3 74 -1 7 76 -1 2 78 -0 6 8 0 0 1 62 -0 1 63 -8 4 65 -6 6 67 -4 9 69 -3 1 71 -1 4 72 -9 6 74 -7 9 61 -3 9 63 -3 4 65 -2 8 67 -2 3 69 -1 7 71 -1 2 73 -0 6 75 -0 1 57 -0 1 58 -8 4 60 -6 6 62 -4 9 64 -3 1 66 -1 4 67 -9 6 69 -7 9 47 -9 9 49 -9 4 51 -8 8 53 -8 3 55 -7 7 57 -7 2 59 -6 6 61 -6 1 43 -6 1 45 -4 4 47 -2 6 49 -0 9 50 -9 1 52 -7 4 54 -5 6 56 -3 9 8 . 12. 81 Official Journal of the European Communities No L 352/11 (1 1) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 -5 % vo l( ') Ex ce ed in g 18 -5 % vo lb ut no te xc ee di ng 19 % vo l Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 -5 % vo l Ex ce ed in g 19 -5 % vo lb ut no te xc ee di ng 20 % vo l Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 -5 % vo l Ex ce ed in g 20 -5 % vo lb ut no te xc ee di ng 21 % vo l Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 -5 % vo l Ex ce ed in g 21 -5 % vo lb ut no te xc ee di ng 22 % vo l (2 2) W hi te wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 -5 % vo l( ') Ex ce ed in g 18 -5 % vo lb ut no te xc ee di ng 19 % vo l Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 -5 % vo l Ex ce ed in g 19 -5 % vo lb ut no te xc ee di ng 20 % vo l Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 -5 % vo l Ex ce ed in g 20 -5 % vo lb ut no te xc ee di ng 21 % vo l Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 -5 % vo l Ex ce ed in g 21 -5 % vo lb ut no te xc ee di ng 22 % vo l V. Of an ac tu al alc oh ol ic str en gt h by vo lu m e ex ce ed in g 22 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s : (l) R ed w in e of an ac tu al al co ho lic str en gt h by vo lu m e : 68 -0 5 O Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22  5% vo l( 2) Ex ce ed in g 22 -5 % vo l bu t no t ex ce ed in g 23 % vo l Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 -5 % vo l Ex ce ed in g 23 -5 % vo l bu t no t ex ce ed in g 24 % vo l 11 2- 45 O 11 4- 30 (') 11 6- 04 (&gt;) 11 7- 79 3) 10 2- 85 (4) 10 4- 40 n 10 6- 04 (4) 10 7- 59 4) 69 -1 0 0 70 -0 4 O 70 -99 4 (') In clu din gw ine so fa na ctu al alc oh oli cs tre ng th by vo lum ee xc ee din g 15 % vo lb ut no te xc ee din g 18 % vo la nd wi th at ota ld ry ex tra ct ex ce ed ing 13 0g ram sb ut no te xc ee din g3 30 gr am sp er lit re . (2) In clu din gw ine so fa na ctu al alc oh oli cs tre ng th by vo lum en ot ex ce ed ing 22 % vo la nd wi th at ota ld ry ex tra ct ex ce ed ing 33 0g ram sp er lit re . (3) Th is am ou nt is to be in cr ea se d by 0- 04 EC U pe r0 -1 % vo lo fa lco ho li n so far as th ea ctu al alc oh ol ic str en gt h by vo lu m eo ft he im po rte d wi ne is low er th an th e m ax im um de gr ee of ac tu al alc oh ol ic str en gt h sp ec ifi ed in th is su bh ea di ng . (4) Th is am ou nt is to be in cr ea se d by 01 2E CU pe r0 -1 % vo lo fa lco ho li n so far as th ea ctu al alc oh ol ic str en gt h by vo lu m eo ft he im po rte d wi ne is lo we rt ha n th em ax im um de gr ee of ac tu al al co ho lic str en gt h sp ec ifi ed in th is su bh ea di ng . (*) Th is am ou nt is to be in cr ea se d by 0- 19 EC U pe r0 -1 % vo lo fa lco ho li n so far as th ea ctu al alc oh ol ic str en gt h by vo lu m eo ft he im po rte d wi ne is lo we rt ha n th em ax im um de gr ee of ac tu al alc oh ol ic str en gt h sp ec ifi ed in th is su bh ea di ng . (E CU /h l) C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ie r re fe re nc e pr ice M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us O th er th ir d co un tr ie s 22 .0 5 .  - Ã  7 J C. V. a) (2 )W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : {c on ta ) Ex ce ed in g 22 % vo lb ut no te xc ee di ng 22 -5 % vo l( ') 10 7- 1 1( 2) 97 -5 1 0 62 -7 1 (4) Ex ce ed in g 22 -5 % vo lb ut no te xc ee di ng 23 % vo l 10 8- 84 (2) 98 -9 4 (') 63 -6 4 O Ex ce ed in g 23 % vo lb ut no te xc ee di ng 23 -5 % vo l 11 0- 46 (2) 100 -46 ('j 64 -4 6 (4) Ex ce ed in g 23 -5 % vo lb ut no te xc ee di ng 24 % vo l 11 2 09 (2) 10 1- 89 (i) 65 29 C) (3 ) Li qu eu rw in e (') 11 7- 10 10 7- 60 73 -5 0 b) M or e th an tw o lit re s : (1 )W in ef or tif ie d fo rd ist ill at io n of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 22 % vo lb ut no te xc ee di ng 22 -5 % vo l( ') 44 -8 0 (2) 37 -7 0 O 10 -0 0 n Ex ce ed in g 22 -5 % vo lb ut no te xc ee di ng 23 % vo l 45 -8 0 (2) 38 -5 0 (') 10 -3 0 O Ex ce ed in g 23 % vo lb ut no te xc ee di ng 23 -5 % vo l 46 -8 0 (2) 39 -4 0 0 10 -5 0 O Ex ce ed in g 23 -5 % vo lb ut no te xc ee di ng 24 % vo l 47 -8 0 (2) 40 -2 0 (&gt;) 10 -7 0 (4) (2 ) Li qu eu rw in e (') : (aa ) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 70 -6 0 63 -6 0 36 -6 0 (b b) O th er 82 -6 0 ' 75 -6 0 48 -6 0 (3 ) O th er : (aa ) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g2 2 % vo lb ut no te xc ee di ng 22 -5 % vo l( ') 77 -9 5 (2) 70 -8 5 (  ') 43 -1 5 (4) Ex ce ed in g 22 -5 % vo lb ut no te xc ee di ng 23 % vo l 79 -7 0 (2) 72 -4 0 (') 44 -2 0 (4) Ex ce ed in g 23 % vo lb ut no te xc ee di ng 23 -5 % vo l 81 -4 4 (2) 74 -0 4 (3) 45 14 (4) Ex ce ed in g 23 -5 % vo lb ut no te xc ee di ng 24 % vo l 83 1 9 (2) 75 -5 9 (J) 46 -0 9 (4) (b b) W hi te wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 22 % vo lb ut no te xc ee di ng 22 -5 % vo l( ') 72 -6 1 (2) 65 -5 1 (3) 37 -8 1 &lt;4) Ex ce ed in g 22 -5 % vo lb ut no te xc ee di ng 23 % vo l 74 -2 4 (2) 66 -9 4 0 38 -7 4 (4) Ex ce ed in g 23 % vo lb ut no te xc ee di ng 23 -5 % vo l 75 -8 6 (2) 68 -4 6 (J) 39 -5 6 (4) Ex ce ed in g 23 -5 % vo lb ut no te xc ee di ng 24 % vo l 77 -4 9 (J) 69 -8 9 (3) 40 -3 9 (4) No L 352/12 Officii urnal of the European Communities 8. 12. 81 (') In clu di ng wi ne so fa n ac tua la lco ho lic str en gt h by vo lu m en ot ex ce ed in g2 2 % vo la nd wi th at ota ld ry ex tra ct ex ce ed in g3 30 gr am sp er lit re . (2) Th is am ou nt is to be in cr ea se d by 00 4 EC U pe r0 -1 % vo lo fa lco ho li ns of ar as th ea ctu al alc oh ol ic str en gt h by vo lu m eo ft he im po rte d wi ne is low er th an th em ax im um de gr ee of ac tu al alc oh ol ic str en gt h sp ec ifi ed in th is su bh ea di ng . (') Th is am ou nt is to be in cr ea se db y0 12 EC U pe r0 1 % vo lo fa lco ho li ns of ar as th ea ctu al alc oh ol ic str en gt h by vo lu m eo ft he im po rte dw in ei sl ow er th an th em ax im um de gr ee of ac tu al alc oh ol ic str en gt h sp ec ifi ed in th is su bh ea di ng . (4) Th is am ou nt is to be in cr ea se db y0 19 EC U pe r0 1 % vo lo fa lco ho li n so far as th ea ctu al alc oh ol ic str en gt h by vo lu m eo ft he im po rte dw in ei sl ow er th an th em ax im um de gr ee of ac tu al alc oh ol ic str en gt h sp ec ifi ed in th is su bh ea di ng .